Citation Nr: 1216719	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  89-44 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of a gunshot wound (GSW) to the right thigh, for the period from September 19, 1983, through August 4, 1999.  

2.  Entitlement to special monthly compensation (SMC), pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from February 1987 and June 1996 rating decisions.  In the February 1987 rating decision, the RO in Boston, Massachusetts denied a claim for increased ratings for residuals of a GSW to the right thigh.  In April 1987, the Veteran a notice of disagreement (NOD).  In a July 1987 rating decision, the RO merged the ratings pertaining to the Veteran's service-connected residuals of a GSW to the right thigh and awarded an evaluation of 60 percent for all residuals, effective October 3, 1985.  The RO then issued a statement of the case (SOC) in May 1988 regarding entitlement to a rating in excess of 60 percent for residuals of a GSW to the right thigh as of October 3, 1985.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 1988.  

In April 1993, the RO issued a rating decision granting an earlier effective date - September 20, 1983 - for the Veteran's 60 percent rating for residuals of a GSW to the right thigh.  A supplemental SOC (SSOC) dated in March 1994 reflects that the issue on appeal was thereafter expanded to include the propriety of the Veteran's 60 percent rating as of September 20, 1983.  

In the June 1996 rating decision, the RO in St. Paul, Minnesota denied entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970 and March 1, 1984.  In October 1996, the Veteran filed a NOD.  The RO issued an SOC in December, and the Veteran filed a substantive appeal (via a VA Form 9) in April 1997.

The Veteran testified in support of his claims during RO hearings in October 1988, October 1990 and March 1996; transcripts of these hearings are of record.

In March 1998, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  During that hearing, the Veteran confirmed that he no longer wanted to be represented in his appeal.

In March 1999, the Board, inter alia, remanded to the RO the Veteran's claims for a higher rating for GSW residuals of the right lower extremity and for SMC for further development and adjudication.  

In February 2002, the Veteran again testified during a Board hearing before the undersigned VLJ in Washington, DC.  A transcript of this hearing is of record.  However, pertinent to the current claims on appeal, the issues listed on the title page of this action were not discussed at this hearing.  

Thereafter, in a May 2002 remand, the Board noted that the issues listed on the title page of this action had been remanded to the RO in March 1999, but had not yet been returned to the Board.  No further development or action was requested on these issues; rather, the RO was directed to return to the Board any issues that are not granted in full upon completion of the previously requested action(s).  

Subsequently, the RO assigned an 80 percent rating for the service-connected residuals of a GSW to the right thigh, effective August 5, 1999, and denied the claim for SMC pursuant to 38 U.S.C.A. § 1114(s) for the period between April 21, 1970, and March 1, 1984.  Thereafter, the RO returned the matters the Board.

In a December 2003 decision, the Board granted an earlier effective date of September 19, 1983, for the assignment of a 60 percent rating for residuals of a GSW to the right thigh.  This decision was implemented in an RO rating decision dated that same month.  The Board has recharacterized the issue on the title page to reflect this decision.  

Also in its December 2003 decision, the Board denied all of the remaining claims on appeal, which the Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (Court).  In an August 2005 Order, the Court granted a joint motion filed by counsel for both parties, setting aside those portions of the Board's decision that (1) failed to address the issue of whether the appellant was entitled to a rating in excess of 60 percent for service-connected residuals of a GSW to the right thigh, for the period prior to August 5, 1999, despite the fact that the issue of an increased rating was pending before the Board; and (2) determined that the appellant was not entitled to an award of SMC pursuant to 38 U.S.C.A. § 1114(s) for the period between April 21, 1970, and March 1, 1984.  The Court remanded these matters to Board for further proceedings.  [Parenthetically, the Board notes that the other matters on appeal addressed in the December 2003 Board decision were deemed abandoned and dismissed by the Court].

In May 2005, the Veteran appointed the Veterans Service Organization listed on the title page of this action to represent him before the Board.  The Board recognizes the change in representation.  In April 2006, the Veteran submitted directly to the Board additional medical evidence with a waiver of initial RO consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  The additional evidence consisted of a June 2005 Social Security Administration (SSA) decision in which the SSA Judge granted the Veteran's claim for disability benefits.

In July 2006, the Board remanded the matters remaining on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development consistent with the joint motion.  After accomplishing further action, the AMC denied each claim (as reflected in a September 2007 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.  

Thereafter, in March 2008, the Board remanded the matters on appeal to the RO, via the AMC, for the purpose of honoring the Veteran's requests for a hearing before the equivalent of a local hearing officer at the AMC or the New York RO, and a Board hearing.  

In July 2008, the Veteran again testified during a hearing before a Decision Review Officer (RO) at the New York RO; a transcript of that hearing is of record.  

Following the July 2008 DRO hearing, the RO continued to deny each claim remaining on appeal (as reflected in a June 2011 SSOC).  In addition to readjudicating the Veteran's claims on appeal, the RO contacted the Veteran to clarify the type of Board hearing he desired.  Although, in October 2011, the Veteran requested Board hearings in both Washington, DC, and at the RO, in December 2011, he withdrew his request for a Board hearing.  The RO subsequently returned these matters to the Board for further appellate consideration.  

As a final note, the Board observes that during the pendency of the appeal, the Veteran's claims file was transferred to multiple RO's.  The Veteran currently resides within the jurisdiction of the RO in New York, New York, and the appeal was most recently certified to the Board by that RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  For the period from September 19, 1983,through January 13, 1992, the Veteran's residuals of a GSW to the right thigh involve post-phlebitic syndrome with chronic venous insufficiency consisted of complaints of right leg pain and cramping with objective evidence of marked edema, stasis dermatitis, and recurrent ulceration; for this period, there is also evidence of severe muscle injury to the vastus lateralis and vastus medialis as the wound, caused by through and through injury due to high velocity missile, resulted in a compound, comminuted fracture with extensive debridement, infection, and prolonged hospitalization, consistent complaints of fatigue-pain, extensive ragged, depressed, and adherent scarring, retained metallic fragments, moderate to extensive loss of muscle substance, abnormal contraction of the vastus lateralis, and decreased strength as compared to the left side.  

3.  For the period in question, the Veteran's collective residuals of a GSW to the right thigh are comparable to an elective level of amputation, were amputation to be performed, of the upper third of the thigh, one-third of the distance from the perineum to knee joint measured from the perineum.  

4.  As of January 14, 1992, the Veteran's residuals of a GSW to the right thigh involve post-phlebitic syndrome have consisted of subjective complaints of constant right leg pain and cramping with objective evidence of board-like swelling/edema throughout the calf and thigh, severe venous insufficiency, and increased susceptibility to injury and infection to the skin due to chronic edema.

5.  For the period between April 21, 1970 and March 1, 1984, the Veteran did not have a single, service-connected disability rated as total (100 percent disabling), or a total disability rating based on individual unemployability due to service-connected disability(ies), plus an additional service-connected disability, or combination of disabilities, independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  For the period from September 19, 1983, through January 13, 1992, the criteria for a rating in excess of 60 percent rating for residuals of a GSW to the right thigh with post-phlebitic syndrome; femoral, saphenous, cutaneous, peroneal nerve impairment; history of osteomyelitis; and varicose veins, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.68, 4.71a, Diagnostic Code 5161, 4.104, Diagnostic Code 7121 (as in effect prior to January 12, 1998).

2.  For the period from September 19, 1983, through January 13, 1992, the criteria for a separate rating of 40 percent for residuals of a GSW to the right thigh with severe injury to Muscle Group (MG) XIV are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.25, 4.47-4.56, 4.68, 4.72, 4.73, Diagnostic Code 5314 (as in effect prior to July 3, 1997).  

3.  For the period from January 14, 1992, through August 4, 1999, the criteria for a 100 percent schedular rating for residuals of a GSW to the right thigh are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.68, 4.104, Diagnostic Code 7121 (as in effect prior to and as of January 12, 1998).

4.  For the period between April 21, 1970 and March 1, 1984, the criteria for special monthly compensation, pursuant to 38 U.S.C.A. § 1114(s), are not met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.350 (2011); VAOPGCPREC 2-94 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, following the initial denial of the Veteran's claim for a higher rating for residuals of a GSW to the right thigh, the May 1988 SOC and March 1994 and March 1997 SSOCs set forth the criteria for higher ratings for this disability.  Similarly, after the denial of SMC for the period between April 21, 1970, and March 1, 1984, the December 1996 SOC set forth the criteria for entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s).  Additionally, an August 2006 post-rating letter provided the appellant with information pertaining to what information and evidence was needed to substantiate a claim for a higher rating for residuals of a GSW to the right thigh and SMC pursuant to 38 U.S.C.A. § 1114(s).  This letter also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, the September 2007 and June 2011 SSOCs reflect readjudication of the claims on appeal.  Hence, the Veteran is not shown to be prejudiced by the timing of the VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records, medical evidence from the Social Security Administration (SSA), and reports of various VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the various RO and Board hearings (as previously noted), and various written statements provided by the Veteran and by his representative, on his behalf.  All development requested by the Board in prior remands has been accomplished.  No further RO action on any claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A. Increased Rating for Residuals of a GSW to the Right Thigh

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis is undertaken with the possibility that "staged" rating of the disability under consideration may be warranted.


Pertinent to the increased rating claim now before the Board, the Board notes that, during the course of this appeal, VA revised the criteria for muscle injuries, effective July 3, 1997, and revised the criteria for diseases of the arteries and veins, effective January 12, 1998.  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the Veteran's claims for increased ratings under both the former and revised schedular criteria (see January 2003 SSOC); as such, there is no due process bar to the Board doing likewise, as appropriate.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Thus, the Board will proceed to analyze the Veteran's claim for increased rating for the GSW residuals under each set of criteria to determine if one is more favorable to him.  If an increase is warranted based solely on the revised the criteria, the effective date of the increase cannot be earlier than the effective date of the revised criteria.  See VAOGCPREC 3-2000; 65 Fed. Reg. 33,422 (2000).

1. History of the Veteran's GSW Ratings

Service treatment records reveal that, in August 1969, the Veteran sustained a through and through GSW to the right thigh, lateral to medial, with laceration of the femoral artery, open (or compound) comminuted fracture of the right femur and right peroneal nerve palsy.  Initial treatment consisted of replacing blood loss, extensive debridement, femoral artery graft and skeletal traction.  A September 1969 chart extract noted that the wound, on the medial aspect of the right mid thigh, measured 8 x 3 inches.  A February 1970 Physical Evaluation Board report noted the following disabilities: GSW, right thigh, with femoral artery involvement; compound comminuted fracture, right femur; status-post arterial graft, right femoral artery; ligation, right femoral vein; osteomyelitis, right femur, currently quiescent; and peroneal palsy, mild.

In a May 1970 rating action, service connection was granted and a 100 percent rating assigned (under Diagnostic Codes 5000-5255-7199 and 7113) for residuals, GSW, right thigh, fracture right femur, osteomyelitis with peroneal palsy, effective April 21, 1970.

In a November 1970 rating decision, the RO noted that the 100 percent pre-stabilization rating had been in effect from April 21, 1970, through April 30, 1971.  Effective May 1, 1971, the RO rated the GSW residuals as follows: residuals, GSW right thigh with 1/2" shortening of extremity, 30 percent disabling under Diagnostic Code 5315; femoral and saphenous and cutaneous nerve impairment, sensory, 20 percent disabling, under Diagnostic Codes 8526-8529; and deep peroneal nerve impairment, 10 percent under Diagnostic Code 8523.

In an April 1980 rating decision, the RO granted service connection for varicose veins of the right leg, as secondary to the service-connected GSW and assigned a 10 percent rating under Diagnostic Code 7120, effective January 12, 1980.

In a June 1984 rating decision, the RO determined that November 1970 and April 1980 rating actions violated the provision against pyramiding (38 C.F.R. § 4.14) and were clearly and unmistakably erroneous in assigning separate ratings for the nerve impairment and varicose veins of the right leg because the disability ratings are for the same condition.  As such, the GSW residuals were rated as follows: right thigh GSW with shortening of the leg, 30 percent disabling from May 1, 1971; impairment of femoral, saphenous, cutaneous and peroneal sensory nerves with varicose veins, 30 percent disabling from January 1, 1980.

In an April 1986 decision addressing another claim, the Board referred the claim for increased rating for the residuals of a GSW of the right lower extremity, consisting of neurological and vascular injury, to the RO for appropriate action.  In a February 1987 rating action, the RO confirmed and continued the two separate 30 percent ratings for the right lower extremity disability.

In a July 1987 rating action, the RO noted that recent VA treatment records established that vascular problems associated with the service-connected GSW of the right lower extremity were of such severity to warrant a 60 percent evaluation under Diagnostic Code 7121.  The RO further noted that, per 38 C.F.R. 
§ 4.68 (the amputation rule), evaluation of all right thigh GSW residuals was limited to a 60 percent evaluation under Diagnostic Code 5162.  The RO consolidated the GSW residuals, nerve impairment and varicose veins and characterized the Veteran's disability as right thigh GSW residuals with post-phlebitis syndrome and femoral, saphenous, cutaneous and peroneal sensory nerve impairment.  The RO assigned a 60 percent rating under Diagnostic Codes 7121-5162, effective October 3, 1985.

In December 1987, the Veteran filed an NOD as to both the rating and effective date assigned for the right lower extremity disability.  The RO issued an SOC in May 1988 and the Veteran perfected his appeal in June 1988.

In an April 1993 rating decision, the RO continued the 60 percent rating for the right lower extremity disability, but changed the effective date to September 20, 1983.  In that same decision, the RO granted service connection and assigned a 10 percent rating for a left thigh scar at the donor site for a saphenous vein graft performed during service as part of treatment for the right thigh GSW, effective March 28, 1988.

In February 1994, the RO granted service connection for osteomyelitis and evaluated that condition as part of the service-connected right leg disability; the 60 percent rating was continued.  The RO noted that, given the extent of the service-connected residuals of the right thigh GSW, the elective level of amputation, were amputation to be performed, is actually higher up the thigh and an 80 percent rating could be assigned.  However, the RO determined that the evidence did not support assignment of an 80 percent rating.

In a July 1999 rating action, the RO effectuated the March 1999 decision in which the Board found that the Veteran was entitled to application of a bilateral factor in evaluating disabilities of both thighs.

In a January 2003 rating action, the RO increased the rating for the Veteran's right lower extremity disability to the current level of 80 percent, effective August 5, 1999, and considered Diagnostic Codes 7121 and 5161.  At that time, the RO characterized the service-connected disability as GSW, right thigh, post-phlebitic syndrome; femoral, saphenous, cutaneous, peroneal nerve impairment, history of osteomyelitis; varicose veins, right thigh.  Findings reported on VA examination conducted on that date were noted to support assignment of a 60 percent evaluation under Diagnostic Code 8520 based on neurological impairment and another 60 percent evaluation under Diagnostic Code 7121 based on venous findings.  Pursuant to the provisions of 38 C.F.R. § 4.25, the combined evaluation was calculated as 84 percent; however, in consideration of 38 C.F.R. § 4.68, the RO assigned a single 80 percent evaluation.  In making that determination, the RO specifically considered the revised muscle and vein codes.

In a December 2003 decision, the Board awarded an earlier effective date of September 19, 1983, for the assignment of a 60 percent rating for residuals of a GSW to the right thigh.  This decision was implemented by a rating decision issued later that same month.  In its December 2003 decision, the Board denied an increased rating in excess of 80 percent for residuals of GSW to the right thigh as of August 5, 1999.  

As previously discussed, in an August 2005 Order, the Court granted a joint motion, setting aside that portion of the Board's December 2003 decision that failed to address the issue of whether the Veteran was entitled to a rating in excess of 60 percent service-connected residuals of a GSW to the right thigh for the period prior to August 5, 1999 (i.e., September 19, 1983, to August 4, 1999).  This issue - the propriety of the 60 percent rating assigned from September 19, 1983, through August 4, 1999 -is now before the Board for appellate review.  

2.  Evaluating GSW Residuals Under Diagnostic Code 7121

As indicated by the foregoing history of the Veteran's rating(s), the 60 percent rating in effect as of September 19, 1983, has been assigned for vascular residuals associated with the Veteran's GSW disability - specifically, post-phlebitic syndrome (i.e., Diagnostic Code 7121).  Per the RO, a higher rating was not warranted because to award separate ratings for additional, non-vascular, disabilities would violate the amputation rule.  

As previously noted, VA revised the criteria for diseases of the arteries and veins, effective January 12, 1998.  Prior to such revision, Diagnostic Code 7121, which pertained to phlebitis or thrombophlebitis, unilateral, with obliteration, provided that a 60 percent rating was warranted for persistent swelling, subsiding only very slightly and incompletely with recumbency and elevation with pigmentation, cyanosis, eczema or ulceration.  A maximum 100 percent rating was warranted for massive board-like swelling, with severe and constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).  The rating criteria also indicated that when phlebitis is present in both lower or both upper extremities, the bilateral factor is for application.  Id. at Note.

Effective January 12, 1998, Diagnostic Code 7121 (renamed as 'post-phlebitic syndrome of any etiology') provides that a 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (1999).  These ratings are for involvement of a single extremity; if more than one extremity is involved, VA is to evaluate each extremity separately and combine using the bilateral factor, if applicable.  Id. at Note.  

Lay assertions advanced throughout the pendency of this claim for increase reflect that the Veteran has consistently reported subjective complaints of chronic right leg pain associated with his service-connected GSW residuals.  While the Veteran has admitted that the pain increases with prolonged standing and use, contemporaneous treatment records, such as a May 1984 VA surgical note, indicate that some level of pain is constant.  Similarly, the Veteran testified at a March 1998 Board hearing that he experiences constant right leg pain.  

Objectively, medical evidence indicates chronic venous insufficiency throughout the pendency of this claim that is characterized by edema, venous incompetence, widespread superficial varicosities, stasis dermatitis, and recurrent skin ulceration.  Pertinent to the rating criteria, treatment records and examination reports dated prior to 1992 note that the Veteran's edema is "marked," but that it is "pitting" (i.e., edema in which the tissues show prolonged existence of the pits produced by pressure).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 589 (30th ed. 2003).  A private vascular consultation report dated January 14, 1992, however, reflects findings consistent with "very early brawny edema" in the ankle and foot.  Subsequent records, including a December 1992 VA examination report, a February 1997 VA examination report, and a November 1997 VA emergency treatment record show "significant" edema that is described as "brawny" or "non-pitting."  

In addition to the above-noted findings, the record contains a number of opinions by both private and VA physicians regarding the severity of the Veteran's vascular disease as of January 1992.  The first opinion is from a private physician, Dr. PHW, dated in October 1995.  Dr. PHW indicates that the examination of the Veteran reveals compromise of the deep venous system with continued complications expected, including marked edema, skin ulcerations, and possible bleeding.  It is Dr. PHW's opinion that surgical intervention will not be helpful; the only treatment is elevation, whenever possible, and elastic stockings.  A February 1992 VA examiner echoes the severity of the Veteran's vascular problems, noting that the Veteran faces increased susceptibility to injury and infection of the skin in view of his ongoing edema.  The examiner describes the Veteran's skin as "fragile" and "easily-punctured."  Finally, neurological examination in August 1999 described the Veteran's venous insufficiency as severe with color changes.  

Considering the above-cited evidence in light of the pertinent legal authority (both prior to and as of January 12, 1998), the Board concludes that, as of January 14, 1992, the competent evidence indicates post-phlebitic syndrome that more nearly approximates the rating criteria contemplated by a 100 percent schedular rating.  In this regard, the record as of such date contains lay evidence indicating constant right leg pain, even when at rest, that is not relieved by elevation or medication.  Additionally, as noted above, the clinical evidence associated with the file as of this date reflects a change in the nature of the Veteran's edema from pitting edema to non-pitting or brawny edema.  Such evidence, along with the previously discussed statements of the February 1992 VA examiner, demonstrates that the Veteran's skin no longer depresses when pressed, but instead has become fragile and 'board-like.'  Finally, medical opinions as of January 14, 1992, indicate a severe, irreversible vascular insufficiency.  

Thus, resolving all reasonable doubt in favor of the Veteran, the evidence of record supports a 100 percent schedular rating for GSW residuals of the right thigh, including post-phlebitic syndrome, under Diagnostic Code 7121 as of January 14, 1992.  The Board notes that the amputation rule does not preclude assignment of such rating because the 100 percent rating is assigned under one diagnostic code, and is not achieved by combining ratings under multiple diagnostic codes.  See 38 C.F.R. § 4.68.  

A rating in excess of 60 percent under Diagnostic Code 7121 is not warranted prior to January 14, 1992, because medical evidence dated prior to that date does not demonstrate that the Veteran's service-connected residuals resulted in massive board-like edema (or swelling).  The Board acknowledges that the Veteran has asserted constant leg pain throughout this appeal (including prior to January 14, 1992).  Moreover, the Board notes that the Veteran is competent to report his own observations regarding pain and swelling in the affected extremity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, he does not have the appropriate training or expertise to render a clinical finding regarding the extent of the swelling.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

As discussed above, the contemporaneous records and VA examination reports dated prior to January 14, 1992, indicate pitting edema, and do not show board-like edema such as that contemplated by the next higher rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7121.  Thus, the Board is satisfied that the Veteran's lay complaints have been taken into consideration, but that, clinically, his disability more nearly approximates that contemplated by a 60 percent, rather than a 100 percent, schedular rating prior to January 14, 1992.  

Therefore, considering the pertinent evidence in light of the applicable rating criteria (both prior to and as of January 12, 1998), the Board finds that a 100 percent schedular rating under Diagnostic Code 7121 is warranted for the period of the appeal as of January 14, 1992 (i.e., January 14, 1992, to August 4, 1999), but no earlier.  

In reaching the decision to award a higher rating for part of this appeal, the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence weighs against assignment of a rating in excess of 60 percent prior to January 14, 1992.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

3.  Additional Considerations for Rating GSW Residuals 
from September 19, 1983, through January 13, 1992

The Board observes that the decision to award a 100 percent schedular rating under Diagnostic Code 7121 for the period of this appeal dating from January 14, 1992, to August 4, 1999, does not end the Board's analysis.  In this regard, the Board notes that it has not awarded the maximum benefit sought for the period of the appeal dating from September 19, 1983, to January 13, 1992.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, for this period of the appeal, the Board must consider the applicability of alternative diagnostic codes in rating the Veteran's disability, to include consideration of whether separate ratings may be assigned for disability(ies) associated with his service-connected residuals of a GSW to the right thigh that do not overlap with the 60 percent rating assigned for residuals related to post-phlebitic syndrome.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  

If, however, separate ratings are assignable during this period of the appeal, the Board notes that the 'amputation rule' must be applied.  As noted above, the 'amputation rule' provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed [emphasis added].  38 C.F.R. § 4.68.  The Board notes that 38 C.F.R. § 4.68 was not affected by the changes in the rating criteria made during the course of this appeal.  

Prior to February 1994, the RO held that the Veteran's residuals of a GSW to the right thigh did not extend beyond the middle of the thigh.  Thus, it found Diagnostic Code 5162, amputation of the middle or lower third of the thigh, to be the elective level of amputation, and therefore prohibited a combined rating in excess of 60 percent for disability of the right lower extremity.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162.  However, in a February 1994 rating decision, the RO noted that given the extent of the Veteran's service-connected residuals, the elective level of amputation, were amputation to be performed, is actually higher up the thigh and that an 80 percent rating could be assigned.  See id. at Diagnostic Code 5161.  

The evidence cited by the RO in February 1994 as the primary basis for "raising" the elective level of amputation from 60 percent (Diagnostic Code 5162) to 80 percent (Diagnostic Code 5161) was the presence of significant scarring associated with the Veteran's residuals of a GSW that extended through his upper thigh.  Insofar as the Veteran's scarring has been relatively static since his initial injury and treatment during service, the Board finds that the elective level of amputation contemplated by Diagnostic Code 5161 (i.e., amputation of the upper third of the thigh, one-third of the distance from the perineum to knee joint measured from the perineum) should apply throughout the Veteran's claim for increased rating.  Hence, for the period of the appeal prior to the assignment of a 100 percent schedular rating (i.e., September 19, 1983, to January 13, 1992), the Board finds that the Veteran may be entitled to an 80 percent combined rating for residuals of a GSW to the right thigh.  A rating in excess of 80 percent is not warranted, however, because the Veteran's residuals do not indicate that the elective level of amputation, were amputation to be performed, would result in disarticulation of the hip with loss of extrinsic pelvic girdle muscles.  See id. at Diagnostic Code 5160.  

In considering other potentially applicable diagnostic codes, the Board notes that the Veteran was previously in receipt of a separate 30 percent rating for right thigh GSW with shortening of the leg pursuant to Diagnostic Code 5315, which indicates a moderately severe disability of Muscle Group XIII.  See 38 C.F.R. § 4.73 (1983).  Later, when the RO awarded a 60 percent evaluation for vascular problems in a July 1987 rating action, it consolidated the Veteran's GSW residuals - including his vascular, neurological, muscle, and orthopedic injuries - into a single evaluation, noting that 60 percent was the maximum allowable evaluation under the 'amputation rule.'  As the Board now finds 80 percent to be the appropriate maximum allowable evaluation during the pendency of this appeal in which the Veteran is not entitled to a 100 percent schedular rating (i.e., from September 19, 1983, to January 13, 1992), it will consider whether a separate rating may be (re)assigned for muscle injury associated with a GSW to the right thigh.  

4.  Additional Rating for Muscle Injury - 
From September 19, 1983, through January 13, 1992

At the outset, the Board notes that the Veteran was previously assigned a 30 percent rating pursuant to Diagnostic Code 5315, which indicates a disability of Muscle Group (MG) XIII, also known as the posterior thigh group.  While the Veteran's service treatment records are silent as to the specific muscle group involved in his GSW injury, post-service medical evidence indicates that the service-connected disability involves injury to the vastus lateralis (a.k.a., vastus externus) and vastus medialis (a.k.a., vastus internus).  See, e.g., VA Examination Reports dated in March 1980 and May 1981.  Such muscles are found in the anterior region of the thigh, and are therefore more appropriately rated under Diagnostic Code 5314, which pertains to MG XIV.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 (both prior to and as of July 3, 1997).  

As previously noted, the Rating Schedule was revised during the pendency of this appeal with respect to the ratings applicable to muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72.  See 62 Fed. Reg. 30237-240 (1997).  For instance, 38 C.F.R. §§ 4.55 and 4.72 were removed altogether.  These changes were effective July 3, 1997.  The defined purpose of these changes was to incorporate updates in medical terminology, advances in medical science, and to clarify ambiguous criteria.  The comments clarify that the changes were not intended to be substantive.  See 62 Fed. Reg. No. 106, 30235-30237.  

Here, because the Board is only evaluating whether a separate rating may be assigned for the Veteran's muscle injury for the period from September 19, 1983, to January 13, 1992, the revised rating criteria are not applicable.  See Karnas, 1 Vet. App. at 312-13.  Thus, only the regulations in effect prior to the July 3, 1997, amendment will be discussed below.  

Prior to the July 3, 1997, revisions, the regulations in effect provided that in rating injuries of the musculoskeletal system, attention is first given to the deeper structures injured bones, joints, and nerves.  A compound comminuted fracture, for example, with muscle damage from the missile, establishes severe muscle injury, and there may be additional disability from malunion of bone, ankylosis, etc. [emphasis added].  The location of foreign bodies may establish the extent of penetration and consequent damage.  It may not be too readily assumed that only one muscle, or group of muscles is damaged.  A through and through injury, with muscle damage, is always at least a moderate injury for each group of muscles damaged.  This section is to be taken as establishing entitlement to a rating of severe grade when there is a history of compound comminuted fracture and definite muscle or tendon damage from the missile.  There are locations, as in the wrist or over the tibia, where muscle damage might be minimal or damage to tendons might be repaired by suture; in such cases, the requirements for a severe rating are not necessarily met.  38 C.F.R. § 4.72 (as in effect prior to July 3, 1997).  

Muscle injuries are classified into four general categories: slight, moderate, moderately severe, and severe.  In evaluating the level of severity of a muscle injury, factors including the type of injury, history and complaint, and objective findings, are to be considered.  38 C.F.R. § 4.56 (as in effect prior to July 3, 1997).  Under these criteria, the cardinal symptoms of muscle disability include weakness, undue fatigue-pain, and uncertainty or incoordination of movement.  38 C.F.R. § 4.54 (as in effect prior to July 3, 1997).

According to the rating criteria, a slight disability of the muscles is shown by simple wound of muscle without debridement, infection or effects of laceration.  The history of a slight muscle disability includes service department records of in-service treatment for a wound of slight severity or relatively brief treatment and return to duty, and healing with good functional results.  There is no consistent complaint of cardinal symptoms of muscle injury or painful residuals.  Objective findings include minimum scar, slight, if any, evidence of fascial defect or of atrophy or of impaired tonus, no significant impairment of function, and no retained foreign fragments.

A moderate disability of the muscles is shown by through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment, without the explosive effect of high velocity missile, and with residuals of debridement or of prolonged infection.  The history of a moderate muscle disability includes service department records of in-service for treatment of wound and a record of consistent complaint of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles.  Objective findings include entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus; and signs of definite weakness or fatigue in comparative terms.  (In such tests, the rule that with strong efforts, antagonistic muscles relax is to be applied to insure validity of tests.)

A moderately severe disability of the muscles is shown by through and through or deep penetrating wound by high velocity missile of small size or large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  History and complaints of this injury include record of hospitalization for a prolonged period in service for treatment of wound of severe grade; a record of consistent complaint of cardinal symptoms of muscle wounds; and, if present, evidence of unemployability because of inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound include entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups; indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side; and tests of strength and endurance of muscle groups involved (compared with sound side) give positive evidence of marked or moderately severe loss.

A severe muscle disability is shown by a through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  History and complaints of this injury include a record of hospitalization for a prolonged period in service for treatment of wound of severe grade; a record of consistent complaint of cardinal symptoms of muscle wounds, worse than those shown for moderately severe muscle injuries; and, if present, evidence of unemployability because of inability to keep up with work requirements.  Objective findings of a severe muscle disability include extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in track of missile.  X-ray may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect of missile.  Palpation shows moderate or extensive loss of deep fasciae or of muscle substance, or soft or flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  The tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present but a diminished excitability to faradic current compared with the sound side may be present.  Visible or measured atrophy may or may not be present.  Adaptive contraction of opposing group of muscles, if present, indicates severity.  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone without true skin covering, in an area where bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis) may be included in the severe group if there is sufficient evidence of severe disability.

38 C.F.R. § 4.56 (as in effect prior to July 3, 1997).

As reflected in the above-noted history, service treatment records reveal that, in August 1969, the Veteran sustained a through and through GSW to the right thigh, lateral to medial, with laceration of the femoral artery and an open (or compound) comminuted fracture of the right femur.  Initial treatment consisted of replacing blood loss, extensive debridement, femoral artery graft and skeletal traction.  The Veteran was hospitalized until his separation from service almost eight months after initial injury; he did not begin crutch-walking until three months post-injury.  At the time of his separation from service (in April 1970), the Veteran continued to have complaints of drainage from the tibial pin tract, pain with walking, sensory loss of the medial aspect of his right foot and anterior leg, and decreased sensation on the posterior leg.  X-ray evidence revealed multiple metallic fragments retained in the soft tissue of the right thigh.  

At the outset, the Board notes that, according to the regulations, evidence of a compound, comminuted fracture with muscle damage, as is the case here, establishes severe muscle injury.  See 38 C.F.R. § 4.72 (as in effect prior to July 3, 1997).  Beyond this regulation, however, the Board observes that the type of injury, history and complaint, and objective findings, all establish a severe muscle injury to MG XIV.  In this regard, service treatment records demonstrate a through and through would due to high velocity missile (i.e., M-16 rifle) with multiple, extensive debridement, infection of the wound (i.e., osteomyelitis), and prolonged hospitalization with skeletal traction.  Post-service treatment records show consistent complaint of cardinal symptoms such as fatigue-pain (i.e., pain and aching with use) and mild limping due to leg shortening.  See 38 C.F.R. § 4.54 (as in effect prior to July 3, 1997).  Objectively, the Veteran's muscle injury has many hallmarks of a severe disability.  For example, a September 1983 VA examination report details substantial muscle loss of the right thigh, with evidence of a six-inch depressed scar.  Additionally, X-rays taken throughout this appeal continue to show multiple scattered foreign bodies retained in the Veteran's right thigh.  Post-service examinations further reflect that while there is good muscle contraction and only slightly decreased strength, there is visible herniation of the vastus lateralis on contraction.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and probative evidence establishes a severe muscle injury of MG XIV under Diagnostic Code 5316.  As such, a 40 percent rating is warranted for the period of this appeal dating from September 19, 1983, to January 13, 1992.  

40 percent is the maximum allowable rating for a muscle injury of MG XIV.  See 38 C.F.R. § 4.73, Diagnostic Code 5316 (as in effect prior to July 3, 1997).  Furthermore, when combined with the Veteran's 60 percent rating for residual post-phlebitic syndrome, the total rating in effect for the Veteran's GSW residuals of the right thigh becomes 80 percent.  See 38 C.F.R. § 4.25.  As previously discussed, a combined rating in excess of 80 percent is prohibited by the 'amputation rule.'  See 38 C.F.R. § 4.68.  Thus, the Board need not consider whether additional ratings may be warranted for neurological, orthopedic, or scar residuals.  See id.  

In sum, because the Veteran's disability prior to January 14, 1992, did not warrant a schedular 100 percent rating under Diagnostic Code 7121, the Board's award of a separate 40 percent rating for muscle injury of MG XIV for the period from September 19, 1983, to January 13, 1992, results in the maximum combined rating allowed by law for this period - i.e., 80 percent.  

In reaching the decision to award a higher rating for this part of the appeal, the Board has favorably applied the benefit-of-the-doubt doctrine, but finds that the amputation rule precludes assignment of a combined rating in excess of 80 percent for the period from September 19, 1983, through January 13, 1992.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



B. SMC

The Veteran contends that he is entitled to special monthly compensation (SMC), pursuant to 38 U.S.C.A. § 1114(s), for the period from April 21, 1970, through March 1, 1984.

In pertinent part, 38 U.S.C.A. § 1114(s) provides that additional compensation shall be awarded to those veterans with a service-connected disability rated as total, and who have additional service-connected disability or disabilities independently ratable at 60 percent or more.  (Emphasis added).  (Parenthetically, the Board notes that, while section 1114(s) benefits are also are awarded where service connected disability renders the veteran permanently housebound, in fact, it has neither been contended nor shown that the Veteran in this case was housebound.  As such, this aspect of the law need not be discussed.)

Prior to 1994, the provision of 38 U.S.C.A. § 1114(s) was interpreted in such a manner that an award of TDIU benefits did not satisfy the requirement under 38 U.S.C.A. § 1114(s) for a 'disability rated as total.'  In other words, prior to February 1994, entitlement to section 1114(s) benefits essentially required a veteran to have a specific disability rated 100 percent, and at least one other disability rated 60 percent.  The Board notes, however, that, in a precedent opinion of the VA General Counsel issued in February 1994, it was observed that nothing in the statute specified that 'disability rated as total' was limited to a 100 percent rating.  See VAOPGCPREC 2-94 (1994); see also 59 Fed. Reg. 27,307 (1994).  After issuance of that opinion, the Department changed its interpretation of section 1114(s) as no longer requiring a specific disability rated 100 percent, as long as the veteran was considered unemployable due to service connected disability, and he/she also had a service connected disability independently rated as at least 60 percent disabling.  

As discussed in the August 2005 joint motion, which was adopted by the Court in an August 2005 order, VA's interpretation of section 1114(s) provided in VAOPGCPREC 2-94 did not preclude retroactive application.  See Joint Motion at 7.  Therefore, because the Veteran's claim for SMC during the period of April 21, 1970, through March 1, 1984, was pending at the time VA provided the interpretation contained in VAOPGCPREC 2-94, that interpretation should be applied to the claim then pending.  See id.  

In this case, for the period from April 21, 1970, to May 1, 1971, the Veteran had a single service-connected disability, assigned a 100 percent prestabilization rating.  However, there was no separate service-connected disability independently ratable as 60 percent disabling.  Thus, the Veteran was not entitled to § 1114(s) benefits between April 21, 1970, and May 1, 1971.

For the period from May 1, 1971, through February 29, 1984, service connection was in effect for posttraumatic stress disorder (PTSD) (rated as 10 percent disabling from May 1, 1971, and 70 percent disabling from September 19, 1983), and residuals of a GSW to the right thigh (assigned two separate 30 percent ratings from May 1, 1971 and a combined 80 percent rating, effective from September 19, 1983).  A TDIU was awarded from May 1, 1971, through February 29, 1984.

Pertinent to the current appeal, the August 1971 rating decision awarding a TDIU reflects that the Veteran's total disability rating (i.e., 100 percent rating) was based upon the combined effect of his service-connected residuals of a GSW and his service-connected psychiatric disability.  Furthermore, lay statements by the Veteran, including testimony provided at a September 1984 Board hearing, indicate that it was his contention that a TDIU should be awarded on the basis of both disabilities; at no time did he assert that unemployability was due only to his GSW or only to his psychiatric disability.  

Thus, the Veteran's 100 percent rating (i.e., TDIU) contemplates both the rating assigned to his service-connected PTSD and residuals of a GSW to the right thigh.  Therefore, neither disability (and its corresponding rating) may be considered as an 'additional' disability when determining entitlement to SMC.  Accordingly, as above, there was no separate service-connected disability independently ratable as 60 percent disabling, and it may not be concluded that the Veteran was entitled to 
§ 1114(s) benefits between May 1, 1971, and March 1, 1984.

In reaching the above-cited conclusion, the benefit-of-the-doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim, that  doctrine is not for application.  See 38 U.S.C.A. § 5107;38 C.F.R. § 3.156; Gilbert, 1 Vet. App. at 53-56. 


ORDER

A separate, 40 percent rating for muscle injury residuals of a GSW to the right thigh, for the period from September 19, 1983, through January 13, 1992, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 60 percent for other residuals of a GSW to the right thigh, to include vascular injury, for the period from September 19, 1983, through January 13, 1992, is denied.

A 100 percent rating for residuals of a GSW to the right thigh for the period from January 14, 1992, through August 4, 1999, is granted.  

Special monthly compensation, pursuant to 38 U.S.C.A. § 1114(s), for the period between April 21, 1970, and March 1, 1984, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


